Case 2:20-cv-06492-PA-ADS Document 7 Filed 12/07/20 Page 1 of 1 Page ID #:37




                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:20-06492 PA (ADS)                                  Date: December 7, 2020
Title: Jesse Sanchez v. United States of America, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                               None Reported
                Deputy Clerk                            Court Reporter / Recorder

   Attorney(s) Present for Petitioner(s):        Attorney(s) Present for Respondent(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE RE: FAILURE
                      TO RESPOND TO PETITION

       Before the Court is Petitioner Jesse Sanchez’s Petition for Writ of Habeas Corpus
by a Person in Federal Custody. [Dkt. No. 1]. On August 14, 2020, the Court issued an
Order Requiring Response to Petition, ordering Respondents to file either a Motion to
Dismiss within thirty (30) days or an Answer within forty-five (45) days of the date of
the Order. [Dkt. No. 5]. Respondent has not filed a response to the Petition or
otherwise communicated with the court since the Court’s Order.

       By no later than December 21, 2020, Respondent is ordered to show cause
in writing why this action should not be sanctioned for failure to file a response to the
Petition and failure to follow court orders. See L.Rs. 7-12, 83-7.

       IT IS SO ORDERED.




                                                                      Initials of Clerk kh




CV-90 (03/15) – KIL                Civil Minutes – General                          Page 1 of 1
